Case 19-50277-SCS           Doc 211       Filed 08/14/19 Entered 08/14/19 14:24:06    Desc Main
                                         Document      Page 1 of 3
 James R. Schroll (VSB No. 19646)
 Andrea Campbell Davison (VSB No. 78036)
 BEAN, KINNEY & KORMAN, P.C.
 2311 Wilson Blvd, Suite 500
 Arlington, Virginia 22201
 (703) 525-4000
 Counsel for CACI Enterprise Solutions, Inc.



                            UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                   (Newport News Division)

 In re:

 INSIGNIA TECHNOLOGY SERVICES, LLC,                     Case No. 19-50277-SCS

          Debtor.                                       Chapter 11


     NOTICE OF MOTION OF CACI ENTERPRISE SOLUTIONS, INC. TO APPEAR
       TELEPHONICALLY AT HEARING TO BE HELD ON AUGUST 22, 2019

         CACI Enterprise Solutions, Inc. by counsel, has filed a Motion to Appear Telephonically
 at the Hearing to be Held on August 22, 2019 (the “Motion to Shorten Time”).

        Your rights may be affected. You should read these papers carefully and discuss
 them with your attorney, if you have one in this bankruptcy case. (If you do not have an
 attorney, you may wish to consult one.)

         Under Local Bankruptcy Rule 9013-1, unless a written response to this Motion and
 supporting memorandum are filed with the Clerk of Court and served on the moving party
 objecting to the relief requested before the Court grants the Motion, the Court may deem any
 opposition waived, treat the Motion to Appear Telephonically as conceded, and issue an order
 granting the relief requested without further notice or hearing. Responses must be mailed to:


                          Clerk of Court
                          United States Bankruptcy Court
                          2400 West Avenue
                          Newport News, VA 23607

                          with a copy to:

                          James R. Schroll, Esq.
                          Andrea Campbell Davison, Esq.
                          Bean Kinney & Korman, P.C.
                          2311 Wilson Blvd, Suite 500
                          Arlington, Virginia 22203


                                                   1
Case 19-50277-SCS         Doc 211    Filed 08/14/19 Entered 08/14/19 14:24:06           Desc Main
                                    Document      Page 2 of 3



        If you or your attorney do not take these steps, the court may decide that you do not
 oppose the relief sought in the Motion and may enter an order granting that relief.


 Dated: August 14, 2019


                                  /s/ Andrea Campbell Davison
                                  James R. Schroll (VSB No. 19646)
                                  Andrea Campbell Davison (VSB No. 78036)
                                  BEAN, KINNEY & KORMAN, P.C.
                                  2300 Wilson Blvd., 7th Floor
                                  Arlington, Virginia 22201
                                  (703) 525-4000
                                  (703) 525-2207 (Fax)
                                  jschroll@beankinney.com
                                  adavison@beankinney.com
                                  Counsel for CACI Enterprise Solutions, Inc.




                                                 2
Case 19-50277-SCS       Doc 211    Filed 08/14/19 Entered 08/14/19 14:24:06          Desc Main
                                  Document      Page 3 of 3


                                CERTIFICATE OF SERVICE

         I hereby certify that on this 14th day of August, 2019, a true and correct copy of the
 foregoing Notice was served via the Court’s CM/ECF service on all parties entitled to receive
 notice in the above-captioned case including the following:

 Patrick J. Potter
 Pillsbury Winthrop Shaw Pittman LLP
 1200 Seventeenth Street NW
 Washington, DC 20036
 Counsel for Debtor

 Frederick P. O'Brien
 220 Olde Pond Lane
 Yorktown, VA 23693
 Debtor Designee

 Nicholas S. Herron
 Office of the U.S. Trustee
 200 Granby Street, Room 625
 Norfolk, VA 23510
 Counsel for the U.S. Trustee



                                                   /s/ Andrea Campbell Davison
                                                   Andrea Campbell Davison




                                               3
